Title: Thomas Jefferson to Thomas Jefferson Randolph, 14 March 1810
From: Jefferson, Thomas
To: Randolph, Thomas Jefferson


          
            Dear Jefferson
             
                     Monticello 
                     Mar. 14. 10.
          
            
		  
		   I recieved by the last post your letter of the 9th expressing your desire to study half the day in your own room rather than in the school, if mr Gerardin’s consent should be obtained; & I have consulted your father on the subject. we both find ourselves too much uninformed of the regulations of the school to form a proper judgment on this proposition. if it would break through any rule which mr Gerardin thinks necessary for the government of his school, and would set a precedent which he could not extend to others under equal circumstances, we should be entirely unwilling to infringe the
			 regular course by which he wishes to conduct the institution. again, supposing it perfectly agreeable to mr Gerardin, we must still leave to your own discretion whether you can pursue your studies one half of the day more usefully in your chamber, than in the presence, & with the aid, of your instruction 
                  instructor. you know that our views in giving you opportunities of acquiring science, are directed to your own good alone; to enable you, by the possession of knolege, to be happier and more useful to
			 yourself, to be beloved by your friends, & respected & honored by your country. we believe that you feel these considerations, & that you will study with equal assiduity in your room
			 as
			 in the school. our confidence in your discretion therefore induces us to leave the matter to yourself rather than hazard a decision on our imperfect information.
			 
			 perhaps the half day you propose
			 for
			 your room may be while the school and preceptors are occupied in branches of science which we have thought less useful to be pursued by you at present than the Mathematics. this would weigh with
			 us
			 in favor of the inclination you have expressed. I would
			 wish you to shew this letter to mr Gerardin that he may see that while we suppose there may be circumstances which might render retirement to your chamber more advantageous to the particular studies we wish you to pursue, we yet
			 would not, in any case desire an indulgence either to you or ourselves which would prove inconvenient to him as a precedent.
		   Assure mr Wood, on my part, that I will with care & pleasure send his letters for France by a public vessel under cover to our minister there for delivery according to their address.
          
            Your’s with all affection
            
                  Th: Jefferson
          
        